                                                                                                HLED
                                                                                                 OCT 04 20)8
                             UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA                                                LEW
                                    SOUTHERN DIVISION

                                                *

                                                *
UNITED STATES OF AMERICA,
                                                *
                                                            4:18-CR-40044-LLP
                                                *


               PlaintifF,                       *

                                                *

                                                *

                                                *
                                                                    ORDER RE:
                                                *
                                                                    MOTION TO SUPPRESS
                                                *
       vs.
                                                *

                                                *




AARON MICHAEL VANKLEY,


               Defendant.




       Defendant Aaron Michael Vankley ("Defendanf) is before the Court on an indictment
charging him with possession of a firearm by a prohibited person. Doc. 1. On August 10, 2018,
the Defendant, by and through his attomey, filed a Motion to Suppress fi"om use at trial the
statement Defendant allegedly made to law enforcement on December 27, 2017, that the revolver
found in the bathroom belonged to him. Doc. 37. In their Memorandum in Support ofthe Motion
to Suppress, the defense argues that Defendant's statement was taken in violation of Miranda v.
Arizona because Defendant was in custody and was not advised of his rights under Miranda. The
Government opposed the motion. Doc. 39. The Honorable Veronica L. Duffy, United States
Magistrate Judge, held an evidentiary hearing and filed a Report and Recommendations (the
"Report") suggesting that the Motion to Suppress be denied. Doc. 42.
       Defendant timely filed objections to the Report, Doc. 48, and the Government filed a
response to Defendant's objections. Doc. 51. After reviewing the record, including the transcript
ofthe evidentiary hearing and the Report, the Court held oral argument on Defendant's objections
to the Report on October 2,,2018. For the reasons stated below, the Court will adopt the Report
with the exception that the Court does not adopt the negative credibility finding by the Magistrate
Judge on page eight(8)ofthe Report regarding Detective Suiter's statement that he could not hear
everything going on in the living room ofthe trailer. As the Magistrate Judge noted in the Report,
although Detective Buitner may have been able to hear what was being said in the trailer, given
the large amount of activity occurring in the small space. Detective Buiter credibly may not have
been listening to every conversation that was occurring in the living room at that time.
                                          DISCUSSION

        A Miranda warning is required prior to questioning whenever two conditions are present:
(1) the suspect is being interrogated and (2) the suspect is in custody. United States v. Flores-
Sandoval, 474 F.3d 1142, 1146 (8th Cir. 2007). Interrogation includes direct questioning or any
practice reasonably likely to evoke an incriminating response from a suspect. See Rhode Island v.
Innis, 446 U.S. 291, 301 (1980). Here, neither party disputes that Defendant was in custody,and
neither party disputes that Miranda warnings were not given prior to the admission Defendant
made to the officers regarding his ownership ofthe firearm which was found in the residence. At
issue in Defendant's Motion to Suppress is whether Defendant's admission was made in response
to the officers' interrogation.
       The court adopts the Magistrate Judge's findings that Defendant's statement was voluntary
and not the result ofinterrogation and does not adopt the negative credibility finding made by the
Magistrate Judge on page eight (8) of the Report regarding Detective Buiter's statement that he
could not hear everything going on in the living room ofthe trailer. Mr. Buiter testified during the
suppression hearing that there were several officers in the trailer during the arrest and search of
the trailer and that both Defendant and Mr. Fromm had been uncooperative. Suppress Hr'g Tr,
7:1:11 (uncooperative); 17:6:18 (number of officers). Once Defendant and Mr. Fromm had been
detained, they were handcuffed and were sitting in chairs, which in the pre-search warrant video,
the court saw were in relative proximity to each other in the trailer's living room while Detective
Buiter and Detective Christiansen solicited their personal information. Detective Buiter testified
that it was during the secondary sweep that the firearm at issue was found in a closet inside the
master bedroom. Suppress Hr'g Tr. 12:15-16. While speaking to Mr. Fromm, Detective
Christiansen said to Mr. Fromm that a gun was found in the back bedroom. Detective Buitner
testified that he could not hear all that was being said in the trailer or Detective Christiansen
speaking to Mr. Fromm about the gun because there was a lot of commotion in the trailer which
the court finds to be a credible statement. Suppress Hr'g Tr. 19:17-23,20:10-18. Detective Buitner
 testified that Mr. Fromm continued to be uncooperative, there were several people in the room
 talking at one time, and Detective Nelson was recording a pre-search warrant video. Suppress
 Hr'g Tr. 10:16-20 (pre-search warrant video), 19:17-23, 20:10-18. The arrest report stated that
  while Buitner was searching Defendant, Defendant said that the gun was his. Suppress Hr'g Tr.
 26:20-25. Detective Buitner could not recall if Detective Christiansen told him about the gun
 before Defendant made the statement that the gun was his'. Suppress Hr'gTr.20:7-9. Considering
 all of these facts, the facts in the record, and those heard by the court in oral argument, the court
 finds that Defendant's statement was voltmtary and not a result of any direct questioning or a
 practice reasonably likely to evoke an incriminating response from Defendant. Accordingly,


          IT IS ORDERED:

         (1) That the Magistrate's Report and Recommendation, Doc. 42, is adopted with the
              exception that the Court does not adopt the negative credibility finding by the
              Magistrate Judge on page eight(8)ofthe Report regarding Detective Baiter's statement
              that he could not hear everything going on in the living room of the trailer; and

         (2) That the Motion to Suppress, Doc. 37, is denied.


 Dated this ^litday of October,2018.
                                                     BY THE COURT:




                                                      awrence L. Piersol
 ATTEST:                                             United States District Judge
 MATTHEW W.THIELEN,CLERK

 BY:
         (SEAL)            DEPUTY




'While Detective Buitner may testify at trial to statements made by Defendant that the gun belonged to him,
Detective Buitner may not testify to any statements made to him by Detective Christiansen regarding the gun as
 these statements are Inadmissible hearsay.
